Exhibit 10.2
COMMON STOCK PURCHASE AGREEMENT
     THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), is made as of
June 22, 2009 by and between Superconductor Technologies Inc., a Delaware
corporation (the “Company”), and ___ (the “Investor”).
RECITALS
     A. The Company and the Investor desire to enter into this transaction to
purchase and sell the securities set forth herein pursuant to a currently
effective shelf registration statement on Form S-3, which has at least
$74,000,000 in unallocated securities registered thereunder (Registration Number
333-148115) (the “Registration Statement”), which Registration Statement has
been declared effective in accordance with the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Act”), by
the United States Securities and Exchange Commission (the “Commission”).
     B. The Investor wishes to purchase from the Company, and the Company wishes
to sell to the Investor, upon the terms and conditions stated in this Agreement,
___ shares of common stock, $0.001 par value per share, of the Company (the
“Common Stock”), at a purchase price of $3.00 per share.
     NOW, THEREFORE, the Company and the Investor hereby agree as follows:
AGREEMENT
     1. As of the Closing (as defined below) and subject to the terms and
conditions hereof, the Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
___ shares of Common Stock (the “Shares”) for a purchase price of $3.00 per
share, or an aggregate purchase price of $___ (the “Purchase Price”).
     2. The completion of the purchase and sale of the Shares shall occur at a
closing (the “Closing”) which is expected to occur on June 23, 2009 at or about
8:00 a.m., Los Angeles time (unless another time or date shall be agreed upon by
the Company and the Investor) (the date of the Closing being referred to herein
as, the “Closing Date”). At the Closing, (i) the Investor shall pay its Purchase
Price to the Company for the Shares to be issued and sold to such Investor at
the Closing, by wire transfer of immediately available funds in accordance with
the Company’s written wire instructions, and (ii) upon confirmation of receipt
of such wire, unless otherwise requested by the Investor and agreed to by the
Company, the Shares purchased by the Investor will be delivered by electronic
book-entry at The Depository Trust Company (“DTC”), registered in the Investor’s
name and address as set forth on Exhibit A and will be released by Registrar and
Transfer Company, the Company’s transfer agent (the “Transfer Agent”), to the
Investor at the Closing. After the execution of this Agreement by the Investor,
the Investor shall direct the broker-dealer at which the account or accounts to
be credited with the Shares are maintained to set up a deposit/withdrawal at
custodian (“DWAC”) instructing the Transfer Agent

1



--------------------------------------------------------------------------------



 



to credit such account or accounts with the Shares. The Shares shall be free of
restrictive legends.
     3. The Company has delivered to the Investor and shall file with the
Commission a prospectus and prospectus supplement (collectively the
“Prospectus”), which form a part of the Registration Statement, reflecting the
offering of the Shares in conformity with the Act, including Rule 424(b)
thereunder. The Investor agrees that such Prospectus may be delivered to it in
electronic form.
     4. The offering and sale of the Shares are being made pursuant to the
Registration Statement and the Prospectus. The Investor acknowledges that the
Company intends to enter into agreements with certain other investors on
substantially the same form of this Agreement (and at the same price per share)
on or about the date hereof covering (including the Shares being issued
hereunder) up to a total of 3,752,005 shares of Common Stock (the “Offering”)
pursuant to the Registration Statement and the Prospectus.
     5. The Company hereby makes the following representations, warranties and
covenants to the Investor:
          (a) The Company is an entity duly incorporated, validly existing and
in good standing under the laws of the state of Delaware, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the issuance of the
Shares have been duly authorized by all necessary action on the part of the
Company and no further consent or action is required by the Company, its board
of directors or its shareholders. This Agreement has been (or upon delivery will
be) duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by any bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity.
          (b) The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of the
Company’s certificate of incorporation or bylaws, (ii) subject to obtaining the
Required Approvals (as defined below), conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations) and the
rules and regulations of any self-regulatory organization to which the Company
or its securities are subject, or by which any

2



--------------------------------------------------------------------------------



 



property or asset of the Company is bound or affected except in each case of
clause (ii) or (iii) such as would not, individually or in the aggregate, have a
material adverse effect on the business, properties, financial condition or
results of operations of the Company as set forth in the Registration Statement
and the Prospectus (exclusive of any amendments or supplements thereto
subsequent to the Closing Date) or materially impair the Company’s ability to
perform its obligations under this Agreement (a “Material Adverse Effect”).
          (c) The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of this Agreement, other than (i) the
required filing of the Prospectus and the Registration Statement,
(ii) applicable state securities law filings, (iii) the required filings with
the NASDAQ Stock Market (the “Trading Market”), and (iv) in all other cases,
where the failure to obtain such consent, waiver, authorization or order, or to
give such notice or make such filing or registration would not have a Material
Adverse Effect (clauses (i), (ii) and (iii) collectively, the “Required
Approvals”). The Company has obtained all the Required Approvals, except for
those which will be obtained in the ordinary course prior to the Closing.
          (d) The Shares are duly authorized and, when issued and paid for in
accordance with the terms hereof, will be duly and validly issued, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of first
refusal, and conform to the description of Common Stock contained in the
Prospectus. The Company has reserved a sufficient number of duly authorized
shares of common stock to issue all of the Shares. At the Closing, the Shares
shall have been approved for quotation on the Trading Market.
          (e) The Registration Statement (including any prospectus and
prospectus supplement and all information or documents incorporated by reference
therein) was declared effective by the Commission on February 13, 2008. The
Registration Statement is effective on the date hereof and no order preventing
or suspending the use of the Registration Statement or any Prospectus has been
or, to the Company’s knowledge, is intended to be issued by the Commission. The
term “Registration Statement” as used in this Agreement means the Registration
Statement at the time it became effective and as supplemented or amended from
time to time, including all financial schedules and exhibits thereto and all
documents incorporated by reference or deemed to be incorporated by reference
therein. The Registration Statement, as of the time it was declared effective,
and any amendments or supplements thereto as of the effective date thereof, and
any prospectus included therein complied, and the Prospectus complies, as of the
applicable filing date thereof, in all material respects with the requirements
of the Act, and none of such Registration Statement nor any such Prospectus, nor
any report, schedule, form or statement filed by the Company under the
Securities Exchange Act of 1934 (the “Exchange Act”) pursuant to Sections 13(a)
or 15(d) thereunder and incorporated into the Prospectus, contains or, at the
time of filing with the Commission contained, any untrue statement of material
fact or omits or, at the time of filing with the Commission, omitted to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The offering, sale and issuance of the Shares to the
Investor are registered under the Act by the Registration Statement, and no
action taken or omitted to be taken by the Company shall cause such Shares not
to be

3



--------------------------------------------------------------------------------



 



freely transferable and tradable by the Investor without restriction. The
Company is eligible to use Form S-3 under the Act for the registration of the
issuance and sale of the Shares. The Shares are being issued as described in the
Registration Statement.
          (f) The Company has not, in the twelve (12) months preceding the date
hereof, received notice from the Trading Market to the effect that the Company
is not in compliance with the listing or maintenance requirements thereof. The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in material compliance with the listing and maintenance
requirements for continued trading of the Common Stock on the Trading Market.
The issuance and sale of the Shares hereunder complies in all material respects
with the rules or regulations of the Trading Market.
          (g) During the 30 days prior to the date hereof, the Company has not,
and to its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Common Stock, (ii) sold, bid for, purchased, or, paid
any compensation for soliciting purchases of, any of the Common Stock, or
(iii) paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Company, other than, in the case
of clauses (ii) and (iii), compensation paid to MDB Capital Group LLC (the
“Placement Agent”) in connection with the placement of the Common Stock.
     6. The Investor hereby makes the following representations, warranties and
covenants to the Company:
          (a) The Investor is purchasing the Shares for its own account, in the
ordinary course of its business and the Investor has no arrangement with any
person to participate in the distribution of the Shares. The Investor represents
and warrants to, and covenants with, the Company that (i) the Investor is
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to, investments in shares presenting an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company and investments in comparable companies, and
has requested, received, reviewed and considered all information it deemed
relevant in making an informed decision to purchase the Shares, (ii) the
Investor has answered all questions in the Investor Questionnaire attached as
Exhibit A and the answers thereto are true and correct as of the date hereof and
will be true and correct as of the Closing Date and (iii) the Investor, in
connection with its decision to purchase the Shares, has reviewed the Prospectus
and is relying only upon the Prospectus and the documents incorporated by
reference therein and the representations and warranties of the Company
contained herein.
          (b) The Investor represents that, except as set forth in response to
Question 1 on Exhibit A hereof, (i) it has had no position, office or other
material relationship within the past three years with the Company or persons
known to it to be affiliates of the Company, (ii) it is not, and as of the
Closing will not be, a member of the Financial Industry Regulatory Authority or
an “associated person” (as such term is defined under the NASD Membership and
Registration Rules Section 1011), and (iii) neither the Investor nor any group
of Investors (as identified in a public filing made with the SEC) of which the
Investor is a part in connection with

4



--------------------------------------------------------------------------------



 



the Offering, acquired, or obtained the right to acquire, 20% or more of the
Common Stock (or securities convertible into or exercisable for Common Stock) or
the voting power of the Company on a post-transaction basis.
          (c) The Investor, together with its affiliates (as that term is
defined under Rule 405 of the Act) represents, warrants and agrees that, since
the earlier to occur of (i) the date on which the Placement Agent first
contacted such Investor about the Offering and (ii) the date of this Agreement,
it has not engaged in any transactions in the securities of the Company in
violation of securities laws (including, without limitation, any short sales
involving the Company’s securities). The Investor covenants that it will not
engage in any transactions in the securities of the Company (including short
sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed. For purposes hereof, “short sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in
Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on a
total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.
          (d) The Investor shall not issue any press release or make any other
public announcement relating to this Agreement unless (i) the content thereof is
mutually agreed to by the Company and the Investor, or (ii) the Investor is
advised by its counsel that such press release or public announcement is
required by law. The Investor will timely make all required filings and
disclosures relating to the Investor’s purchase of the Shares as may be required
under the Exchange Act, if any.
          (e) The Investor has the requisite power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of this
Agreement by the Investor and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Investor. This Agreement has been duly executed by the Investor and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.
          (f) The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase or
sale of the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax or investment advisors as it, in its sole discretion,
deems necessary or appropriate in connection with its purchase of the Shares.
          (g) The Investor hereby acknowledges that it is acting independently
from any other investor (and has engaged separate legal counsel) in connection
with the Offering, and that it is not acting as a member of a “group” (as such
term is defined in Rule 13d of the Exchange Act) with any other investor in
connection with the Offering.

5



--------------------------------------------------------------------------------



 



          (h) The Investor hereby acknowledges that the Company will pay a
placement agent fee to the Placement Agent of six percent (6%) of the gross
proceeds of the Offering.
     7. Subject to the provisions of this Section 7, the Company will indemnify
and hold the Investor and its directors, officers, shareholders, partners,
members, employees and agents (each, an “Investor Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Investor
Party may suffer or incur (the “Indemnified Liabilities”) as a result of or
relating to any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement. The Company shall not be
liable to any Investor under this provision in respect of any Indemnified
Liability if such liability arises out of any misrepresentation by the Investor
in Section 6 of this Agreement or actions taken by such Investor otherwise than
as explicitly set forth herein. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. If any action shall be
brought against any Investor Party in respect of which indemnity may be sought
pursuant to this Agreement, such Investor Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing. Any Investor Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof (it being understood, however, that the Company shall not be
liable for the expenses of more than one separate counsel (other than local
counsel), reasonably approved by the Company), but the fees and expenses of such
counsel shall be at the expense of such Investor Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party. The Company will not be liable to any Investor Party under this Section 7
for any settlement by an Investor Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed.
     8. The Company shall, by 9:00 a.m. (New York City time) on the day
immediately following the date hereof, issue a press release, disclosing the
material terms of the transactions contemplated hereby.
     9. Notwithstanding any investigation made by any party to this Agreement or
by the Placement Agent, all covenants, agreements, representations and
warranties made by the Investor herein will survive the execution of this
Agreement, the delivery to the Investor of the Shares being purchased and the
payment therefor. The Placement Agent shall be a third party beneficiary with
respect to covenants, agreements, representations and warranties of the Investor
contained in this Agreement.
     10. This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without giving effect to the
principles of conflicts of law.

6



--------------------------------------------------------------------------------



 



     11. The Company confirms that its has not provided Investor, in the course
of its review of the Company, with any information that the Company believes
constitutes material non-public information.
     12. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Investor and the Company have caused this Common
Stock Purchase Agreement to be duly executed as of the date first written above.

                  “COMPANY”    
 
                SUPERCONDUCTOR TECHNOLOGIES INC.    
 
           
 
  By:        
 
           
 
  Name:   Jeffrey A. Quiram    
 
  Title:   President and CEO    
 
                “INVESTOR”    
 
                       
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
              
 
     
 
              

Signature Page to Common Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SUPERCONDUCTOR TECHNOLOGIES, INC.
INVESTOR QUESTIONNAIRE
          Pursuant to Section 6 of the Agreement, please provide us with the
following information:

     
1.
  Exceptions to the representations and warranties made in Section 6(b) (If no
exceptions, write “none.” If left blank, response will be deemed to be “none.”):
 
   
 
 
 
 
   
2.
  The exact name that your Shares are to be registered in. You may use a nominee
if appropriate:
 
   
 
 
 
 
   
3.
  The relationship between the Investor and the registered holder listed in
response to item 2 above (if not the same person):
 
   
 
 
 
 
   
 
 
 
 
   
4.
  The mailing address of the registered holder listed in response to item 2
above:
 
   
 
 
 
 
   
5.
  The Social Security Number or Tax Identification Number of the registered
holder listed in response to item 2 above:
 
   
 
 
 
 
   
6.
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained); please include the name and telephone
number of the contact person at the broker-dealer:
 
   
 
 
 
 
   
 
 
 
 
   
7.
  DTC Participant Number:
 
   
 
 
 
 
   
8.
  Name of Account at DTC Participant being credited with the Shares:
 
   
 
 
 
 
   
 
 
 
 
   
9.
  Account Number at DTC Participant being credited with the Shares:
 
   
 
 
 

Exhibit A to Common Stock Purchase Agreement

 